
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to Approval and Promulgation of
		  Implementation Plans; Texas; Revisions to the New Source Review (NSR) State
		  Implementation Plan (SIP); Flexible Permits; Final
		  Rule.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to Approval
			 and Promulgation of Implementation Plans; Texas; Revisions to the New Source
			 Review (NSR) State Implementation Plan (SIP); Flexible Permits; Final
			 Rule (published at 75 Federal Register 41312 (July 15, 2010)), and such
			 rule shall have no force or effect.
		
